—Order and judgment unanimously reversed on the law with costs, motion denied and complaint and cross claims against defendant Navistar International Transportation Corporation, f/k/a International Harvester, reinstated. Memorandum: Supreme Court *879erred in granting the motion of Navistar International Transportation Corporation, f/k/a International Harvester (defendant) for summary judgment dismissing the complaint and cross claims against it. Plaintiffs commenced this action seeking damages resulting from the exposure of Thomas R. Shuman (plaintiff) to asbestos fibers released from defendant’s products. Defendant failed to establish that its product could not have contributed to the causation of plaintiffs injury (see, Matter of Eighth Judicial Dist. Asbestos Litig., 255 AD2d 1002; see also, Reid v Georgia-Pacific Corp., 212 AD2d 462, 463). (Appeal from Order and Judgment of Supreme Court, Onondaga County, Murphy, J. — Summary Judgment.) Present— Lawton, J. P., Hayes, Pigott, Jr., Hurlbutt and Balio, JJ.